DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-24 are pending in this application.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I.	Group I, claims 1-20, 24, directed to an in vitro method of generating a population of induced immune regulatory cells, comprising:
(i) obtaining induced definitive hemogenic endothelium cells (HE);
(ii) directing differentiation of iHE with a medium composition comprising a ROCK inhibitor and MCSF;
thereby generating a population of induced immune regulatory cells comprising induced myeloid suppressive cells, and wherein the cell population has enhanced therapeutic potential; the compositions comprising the cell populations produced by the method (claims 11-20).

II.	Group II, claims 21-23, directed to a method of treating a subject in need of cell therapy comprising administering a therapeutically sufficient number of cells….to the subject in need.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

(i) obtaining induced definitive hemogenic endothelium cells (HE);
(ii) directing differentiation of iHE with a medium composition comprising a ROCK inhibitor and MCSF;
thereby generating a population of induced immune regulatory cells comprising induced myeloid suppressive cells, and wherein the cell population has enhanced therapeutic potential; the compositions comprising the cell populations produced by the method. 
Groups I and II lack unity of invention because even though the inventions of Group II require the technical feature of Group I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view Thomson et al (US 2016/0186137) (submitted on IDS filed 02/04/2020 as document no. 1). 	Thomson discloses [0054] a method for generation of hematopoetic precursor cells via generation of hemogenic endothelium from iPSC and generation by culturing the cells the presence of a ROCK inhibitor [0055] and M-CSF [0041] to obtain myeloid progenitor cells [0041]. Therefore, Thomson discloses the claimed “in vitro method of generating a population of induced immune regulatory cells, comprising:
(i) obtaining induced definitive hemogenic endothelium cells (HE);
(ii) directing differentiation of iHE with a medium composition comprising a ROCK inhibitor and MCSF;
thereby generating a population of induced immune regulatory cells comprising induced myeloid suppressive cells, and wherein the cell population has enhanced therapeutic potential; the compositions comprising the cell populations produced by the method.” 
Species Election
	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. Claims 1 and 7 are generic.

(A).  (from claim 2) Structurally distinct methods selected from:
	a) wherein the medium composition further comprises 
		(1) one or more growth factors and cytokines selected from the group consisting of IL1b, IL3, IL6, IL4, IL10, IL13, TGF, bFGF, VEGF, SCF, GMCSF, and FLT3L, and optionally, 
		(2) one or both of an AhR antagonist and a prostaglandin pathway agonist;
	b) wherein the medium composition is feeder-free, and/or serum-free;
	c) wherein the population of induced myeloid suppressive cells comprise 				(1) induced myeloid-derived suppressor cells (iMDSCs); 
		(2) induced dendritic cells; and/or 
		(3) induced macrophages; (Further election is required. See below)
	d) wherein the population of induced immune regulatory cells comprise one or more subpopulations of: (i) CD45+ cells; (ii) CD45+CD33+ cells; (iii) monocytic MDSCs (M-MDSCs); (iv) CD45+CD33+CD 14+ cells; (v) CD45+CD33+PDL1+ cells; (vi) granulocytic MDSCs (G- MDSCs); (vii) CD45+CD14-CD15+CD11b+ cells; (viii) CD45+CD206+ cells; and (ix) CD45+CD11c+CD14-HLADRhigh cells; (Further election is required.  See below)
	e) wherein the population of induced immune regulatory cells comprise at least one of:
		(1) more than 90% of iMDSCs, wherein the iMDSCs comprise monocytic MDSCs; and/or
		(2) more than 20%, 30%, 40%, 50%, 60%, 70%, 80%, or 90% of monocytic MDSCs, and/or CD45+CD33+PDLI+ cells; wherein the monocytic MDSCs comprise CD45+CD33+CD14+ cells; and/or
		(3) more than 20%, 30%, 40% or 50% of granulocytic MDSCs, wherein the granulocytic MDSCs comprise CD45+CD11b+CD14-CD15+ cells; and/or
		(4) more than 20%, 30%, 40% or 50% of macrophages; wherein the macrophages comprise CD45+CD206+ cells; and/or
high cells.

	f)  wherein the population of induced immune regulatory cells comprising iMDSCs is essentially free of granulocytes, erythrocytes, and/or lymphoid cells;
	g) wherein the induced myeloid suppressive cells comprised in the population of induced immune regulatory cells comprise one or more genetic imprints obtained from genetically engineering the induced myeloid suppressive cells;
	h) wherein the induced myeloid suppressive cells comprised in the population of induced immune regulatory cells comprise one or more genetic imprints retained from iHE comprising the same genetic imprint(s);
	i) wherein the iHE cells are derived from induced pluripotent stem cells (iPSC), iPSC derived mesodermal cells, or iPSC derived mesodermal cells with definitive hemogenic endothelium potential; and optionally the iPSC comprises one or more genetic imprints retainable by its derived cells;
	j) wherein the ROCK inhibitor is thiazovivin or Y27632; and
	k) wherein the enhanced therapeutic potential comprises one or more of 				(1) increased number or ratio of induced MDSCs in the induced immune regulatory cell population; 
		(2) improved potency in suppressing T cell proliferation and effector function; and 
		(3) ability in attenuating GVHD, as compared to myeloid suppressive cells comprised in PBMC (peripheral blood mononuclear cell).  
Applicant is directed to choose one of a-k, above. Depending on the election choice, further election is required. See, below.

(B). A structurally distinct population of induced myeloid suppressive cells selected from induced myeloid-derived suppressor cells (iMDSCs), induced dendritic cells and induced macrophages (claim 2, part c).

high cells (claim 2, part d).

(D). A structurally distinct population of induced immune regulatory cells selected from		
	 (1) more than 90% of iMDSCs, wherein the iMDSCs comprise monocytic MDSCs; and/or
	(2) more than 20%, 30%, 40%, 50%, 60%, 70%, 80%, or 90% of monocytic MDSCs, and/or CD45+CD33+PDLI+ cells; wherein the monocytic MDSCs comprise CD45+CD33+CD14+ cells; and/or
	(3) more than 20%, 30%, 40% or 50% of granulocytic MDSCs, wherein the granulocytic MDSCs comprise CD45+CD11b+CD14+CD 15+ cells; and/or4) more than 20%, 30%, 40% or 50% of macrophages; wherein the macrophages comprise CD45+CD206+ cells; and/or
	(5) more than 20%, 30%, 40% or 50% of dendritic cells; wherein the dendritic cells comprise CD45+CD11c+CD14-HLADRhigh cells (claim 2, part e).

(E). A structurally distinct iHE cell selected from iHE cells derived from 
	(i) induced pluripotent stem cells (iPSC), 
	(ii) iPSC derived mesodermal cells, or
	(iii)  iPSC derived mesodermal cells with definitive hemogenic endothelium potential; and optionally the iPSC comprises one or more genetic imprints retainable by its derived cells (claim 2, part i). 

(F).  A structurally distinct enhanced therapeutic potential selected from 
	(1) increased number or ratio of induced MDSCs in the induced immune regulatory cell population; 

	(3) ability in attenuating GVHD, as compared to myeloid suppressive cells comprised in PBMC (peripheral blood mononuclear cell) (claim 2, part k).

(G). 	Structurally distinct methods (claim 3, further modifying claim 2):
	a) wherein the AhR antagonist comprises StemRegeninl (SR1);
	b) wherein the one or more genetic imprints of iPSC are obtained by a method comprising: (i) obtaining a source specific immune cell that is donor-, disease-, or treatment response- specific, wherein the immune cell presents retainable therapeutic attributes; and (ii) reprogramming the source specific immune cell to iPSC; or by a method comprising genomic editing during or after reprogramming a non-pluripotent cell to iPSC, wherein the genetic imprint comprises one or more genetically modified modalities introduced through genomic insertion, deletion or substitution in the genome of the iPSC;
	c) wherein the method further comprises genomic editing of the induced myeloid suppressive cells of step (ii) through genomic insertion, deletion or substitution in the genome of the induced myeloid suppressive cells to introduce one or more genetically modified modalities to the cells; or
	d) wherein the method further comprises modulating the induced myeloid suppressive cells of step (ii) by contacting one or more modulating agents to enhance therapeutic potential of the cells.
Applicant is directed to choose one of a-d. The choice thereof will determine the choice of a, b, or c in claim 4 and the choice of one of a-f in claim 5.. 

(H)	A structurally distinct therapeutic attribute selected from (i) antigen targeting receptor expression; (ii) HLA presentation or lack thereof; (iii) resistance to tumor microenvironment; (iv) induction of bystander immune cells and immune modulations; (iv) improved on- target specificity with reduced off-tumor effect; (v) resistance to treatment such as chemotherapy; and (vi) improved homing, persistence, and cytotoxicity (claim 6).

(I). 	A structurally distinct method of differentiating iPSC derived mesodermal cells with definitive hemogenic endothelial potential to iHE selected from: 
(i) contacting the mesodermal cells having definitive HE potential with a composition comprising bFGF and a ROCK inhibitor to obtain definitive HE cells; 	
(ii) wherein differentiating iPSC derived mesodermal cells to mesodermal cells with definitive hemogenic endothelium potential comprises: contacting the iPSC derived mesodermal cells with a composition comprising a BMP activator, a GSK3 inhibitor and bFGF to obtain the mesodermal cells having definitive HE potential;
(iii)  wherein differentiating iPSCs to mesodermal cells comprises contacting the iPSCs with a composition comprising a BMP activator, and optionally a bFGF to obtain iPSC derived mesodermal cells; and optionally, wherein the iPSCs are seeded and expanded in a composition comprising a ROCK inhibitor, a GSK3 inhibitor and a MEK inhibitor, and wherein the composition is free of TGFB receptor/ALK inhibitors (claim 8)

(J) 	A structurally distinct method of differentiation of iPSC selected from (1) void of the step of generating embryoid bodies; (11) under monolayer culturing; (iii) under feeder-free condition; and/or (iv) under stromal-free condition (claim 9).

(K)	 A structurally distinct method of isolating different cell types selected from 
	(1) isolating the induced myeloid suppressive cells or one or more 			                   subtypes thereof; 
	(2) isolating the iMDSCs, monocytic-MDSCs, or subpopulations thereof; 
	(3) isolating the induced regulatory dendritic cells; and 
	(4) isolating the induced macrophages (claim 10). 

(L) A structurally distinct cell population selected from 
	(i) a population of induced immune regulatory cells comprising induced myeloid suppressive cells obtained by the method of claim 1 and a population of induced myeloid suppressive cells or a subpopulation thereof (claims 11 and 12); 

	(iii) a modulated population of induced myeloid suppressive cells or a subpopulation thereof (claim 14) (a modulated immune regulatory cell is one which has been contacted with a modulating agent and which has improved therapeutic potential in comparison with cells without the modulation (specification, [0130])).
	(iv) a population of induced immune regulatory cells comprising iMDSCs (claim 15).  
	(v) a population of iMDSCs (claim 16);
	(vi)  a population of monocytic MDSCs (claim 18).
If claim 11 is elected, claims 11, 12, 15 and 16 will also be examined.

(M).	A structurally distinct therapeutic use of the therapeutic composition selected from an autoimmune disorder; a hematological malignancy; a solid tumor; cancer; an infection; a neurodegenerative disease; or an inflammatory condition or disease (claim 21). Applicant is directed to choose one. 

The species are independent or distinct because claims drawn to the different species constitute materially/methodologically distinct inventions. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims that are not indicated in Groups A through M above, are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
	(a)	 the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
	(b)         the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above 
 (a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632